Citation Nr: 1201211	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-38 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1983 to October 1987, from May 1993 to September 1993, and from November 2001 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2005 rating decision denied service connection for tinnitus; the appellant was informed of the decision and his appellate rights but did not submit an appeal; the decision is final.  

2.  In March 2008, the appellant submitted another claim of entitlement to service connection for tinnitus.  

3.  The evidence added to the record subsequent to the December 2005 rating decision which denied service connection for tinnitus is not duplicative of evidence previously submitted and the evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

4.  The preponderance of the competent evidence of record demonstrates that tinnitus was not present during active duty and the current tinnitus is not etiologically linked to the appellant's active duty service.  


CONCLUSIONS OF LAW

1.  The December 2005 RO decision which denied service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received subsequent to the December 2005 RO decision is new and material, and the claim for service connection for tinnitus has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Tinnitus was not incurred in or aggravated by the Veteran's active duty service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussions in April 2008 and August 2008 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to service connection for tinnitus.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came after notification of the Veteran's rights under the VCAA.  The VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims decided herein have been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim and also was provided with notice of the types of evidence necessary to establish a rating and effective date for the disability on appeal in the April 2008 and August 2008 VCAA letters.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service- connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.  The appellant was provided with proper notice as required by Kent in the April 2008 VCAA letter.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Board finds the Veteran has been an afforded an appropriate VA examination for his tinnitus claim.  The examination was based on a review of the evidence in the claims file and on physical examination of the Veteran.  The examiner provided the Board with pertinent evidence regarding the extent and etiology of the Veteran's tinnitus complaints.  The etiology opinion was supported by an adequate rationale with reference to pertinent clinical findings.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

No additional pertinent evidence has been identified by the appellant as relevant to the issue of entitlement to service connection for tinnitus for which attempts to obtain the evidence have not been made.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.



Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  


In November 2004, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for tinnitus.  In December 2005, the RO denied service connection for tinnitus and the Veteran was notified of the rating decision and of his procedural and appellate rights the same month.  The Veteran did not appeal the denial of service connection for tinnitus and the December 2005 rating decision became final.  38 U.S.C.A. § 7105.  

In March 2008, the Veteran submitted another claim of entitlement to service connection for tinnitus.  

When a claim is the subject of a prior final denial, it may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review it on a de novo basis.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the prior final rating decision is presumed credible for the purposes of reopening the claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the December 2005 rating decision which denied service connection for tinnitus consists of the Veteran's service treatment records, the report of a November 2005 VA examination and statements from the Veteran.  

The RO denied service connection for tinnitus in December 2005 as the service treatment records were negative for complaints of tinnitus and the Veteran reported tinnitus began approximately two to three years prior after the Veteran was sick.  The examiner who conducted the November 2005 VA examination opined that it was not at least as likely as not that the Veteran's tinnitus was related to military noise exposure.  Post service noise exposure was noted. 

The evidence added to the record subsequent to the December 2005 rating decision which denied service connection for tinnitus consists of duplicate service treatment records, statements from the Veteran, the report of a June 2008 VA examination and private medical records and a statement from a private health care professional.  

The Board finds the most significant evidence received subsequent to the December 2005 rating decision is the March 2008 statement from a private physician.  The physician wrote that the Veteran had hearing loss and tinnitus and had been exposed to various degrees of loud noise resulting in acoustic trauma.  It was the physician's opinion that the Veteran's tinnitus relates, at least partially, to the acoustic trauma the Veteran experienced while performing his duties in the service.  The evidence was not of record at the time of the prior final denial in December 2005.  Furthermore, the evidence provides a potential link between current tinnitus and the Veteran's active duty service.  This evidence relates to an unestablished fact necessary to substantiate the claim.  Based on the above, the Board finds that new and material evidence has been received and the claim of entitlement to service connection for tinnitus has been reopened.  The reopened claim will be adjudicated de novo below.  


Entitlement to service connection for tinnitus.  

In general, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

The Board finds the preponderance of the competent evidence of record demonstrates that the currently existing tinnitus was not incurred in or aggravated by the Veteran's active duty service.

The service treatment record were silent as to complaints of, diagnosis of or treatment for tinnitus during the Veteran's active duty service.  In November 1997, May 1999 and November 2000, the Veteran denied experiencing ringing in the ears.  In August 2008 while the Veteran was in the Reserves, he reported that he had ringing in his ears and an August 2008 service treatment record included the annotation of tinnitus.  A similar document dated in June 2007, however, did not include the annotation of tinnitus.  The August 2008 clinical record did not include an opinion as to the etiology of the tinnitus.  

The Veteran has reported that he experienced tinnitus but he has provided several different times for when the disorder began.  At the time of the November 2005 VA examination, the Veteran informed the examiner that his tinnitus began approximately two to three years prior when he was sick with an ear ache or the flu.  A March 2008 private clinical record reveals the Veteran reported he had had tinnitus for many years but did not recall when it began.  At the time of a June 2008 VA examination, the Veteran reported he experienced constant, bilateral tinnitus which began within the previous one and a half years.  Additionally, at the time of the November 2005 VA examination, the Veteran reported that he had post service noise exposure lasting approximately 30 minutes every day that he had worked in a prison for last 17 years.  However, at the time of the June 2008 VA examination, the Veteran denied excessive noise exposure due to his civilian occupation.  As a result of the discrepancies in the Veteran's self-reported medical history noted above, the Board places reduced probative value on the history provided by the Veteran.  

To the extent that the Veteran has attributed his current tinnitus to his active duty service, the Board finds that the Veteran is not competent to provide such evidence.  He is competent to report when he first experienced the symptomatology but is not competent to attribute tinnitus to a specific such as acoustic trauma as this is not a simple medical determination.  There are various other causes for tinnitus in additional to acoustic trauma.  

In March 2008, a private physician wrote that the Veteran was a patient who experiences tinnitus and documented hearing loss.  The author noted the Veteran was exposed to varying degrees of loud noise resulting in acoustic trauma.  It was the physician's opinion that the Veteran's tinnitus relates, at least partially, to the acoustic trauma he experienced while performing his duties in the military.  A clinical record from the physician, dated in March 2008 reveals the Veteran reported he had tinnitus for many years and did not recall a specific date when it began.  Physical examination was conducted.  Tinnitus was diagnosed.  This letter provides some competent evidence linking current tinnitus to the Veteran's active duty service.  

Outweighing the probative value of the March 2008 letter from the private physician is the probative value of the reports of the November 2005 and June 2008 VA audiological examinations.  

On VA examination in November 2005, the Veteran reported military noise exposure due to his job as an instructor on the firing range.  He reported he consistently used ear muffs on the range.  He also reported daily noise exposure for 17 years while working in the kitchen of a prison.  He did not use hearing protection in the kitchen.  He attended approximately 20 concerts without hearing protection and he hunted without hearing protection.  The Veteran reported that tinnitus began approximately two to three years prior when he was sick with an ear ache or the flu.  The tinnitus was not bothersome and not distracting.  The examiner opined that tinnitus was not at least as likely as not related to military noise exposure.  The rationale was that the Veteran did not complain of tinnitus during military service and denied having the disorder as recently as November 2000.  The Veteran's military noise exposure was reported to be from the firing range where the Veteran reported he consistently wore hearing protection.  The Veteran had a history of occupational noise exposure in a kitchen described as noisy for 18 years.  The Veteran attended approximately 20 concerts without hearing protection and also hunted without hearing protection.  The examiner also noted the Veteran reported the onset of the tinnitus was when he was sick with either an earache or the flu.  

At the time of a June 2008 VA examination, the Veteran reported he experienced constant, bilateral tinnitus which began within the previous one and a half years.  The tinnitus was only audible when there was no competing noise.  He denied excessive noise exposure via civilian employment.  He was employed in the prison kitchen but denied being routinely exposed to loud noise.  Physical examination was conducted.  The examiner opined it was not at least as likely as not that the tinnitus reported by the Veteran was due to noise exposure the Veteran experienced while in the military.  The examiner noted the Veteran reported the tinnitus began within the last year and a half.  The Veteran denied any significant change in his work environment or military noise exposure.  

The Board finds that greater probative value should be assigned to the reports of the November 2005 and June 2008 VA examinations.  These examinations were based on a review of all the evidence in the claims file including the service treatment records and the examiner's supported their opinions with adequate rationales which included citations to pertinent clinical records or the lack thereof.  The author of the March 2008 opinion did not provide a rationale for why he found that the service-connected tinnitus was due to military service.  Additionally, as set out above, the Board has found reason to place reduced probative value on the Veteran's self-reported medical history due to conflicting reports.  It appears that the opinion included in the March 2008 letter from the private physician is based entirely on the Veteran's self-reported medical history as the author does not reference any pertinent clinical evidence from the Veteran's military service.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Board finds there is a lack of continuity of symptomatology of tinnitus from the time of discharge to the present.  The only evidence of record which indicates that the Veteran had had continuous tinnitus symptomatology from the time of discharge to the present is the Veteran's own allegations.  As set out above, however, the Board has found reason to placed reduced probative value on the Veteran's self-reported medical history due to discrepancies.  The Board notes that only one of the Veteran's three recorded reports of when tinnitus symptomatology began indicate that the tinnitus began during active duty.  The other two reports indicate either that the tinnitus began near the end of active duty or one year thereafter or that the tinnitus began several years after discharge.  Due to the lack of probative value the Board attributes to the Veteran's self-reported history, the Board finds that there is no evidence which supports a finding of continuity of symptomatology of tinnitus from discharge to the present.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for tinnitus has been reopened.  The claim is granted to that extent only.  

Service connection for tinnitus is not warranted.  The appeal is denied.  


REMAND

The Veteran has claimed entitlement to service connection for bilateral hearing loss.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A VA examination was conducted in June 2008 to determine if the Veteran currently had hearing loss for VA purposes which was etiologically linked to the Veteran's active duty service.  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
15
15
5
20
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The examiner found that the Veteran's hearing was within normal limits bilaterally and opined therefore, that it was less likely than not that the hearing loss was due to noise exposure the Veteran experienced during active duty.  

Significantly, in September 2008, the Veteran submitted the results of audiological evaluations which appeared to document significantly decreased audiological acuity in August 2008 and especially in September 2008.  

In August 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
40
LEFT
20
35
5
35
35


In September 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
60
65
70
LEFT
40
65
55
60
70

It is not apparent upon what basis such a large discrepancy in audiometric readings would occur within a few months; however, the new records appear to document the presence of hearing loss for VA purposes.  As the examiner who conducted the June 2008 VA examination found no link between hearing loss and the Veteran's active duty service based on the fact that the Veteran's hearing was within normal limits in June 2008 and now just two months later, audiological testing appears to demonstrate the presence of hearing loss for VA purposes, the Board finds the Veteran should be afforded a new VA examination to reconcile the conflicting evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for hearing loss since service separation.  After securing any necessary releases, the RO should obtain those records identified by the Veteran which have not already been associated with the claims file.  Regardless of the Veteran's response, any outstanding VA treatment records should be obtained and associated with the claims file.  

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent and etiology of any hearing loss found on examination.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  A detailed history should be obtained from the Veteran.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should respond to the following: 

a).  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran has hearing loss for VA purposes which had its onset in or is otherwise related to his active duty service?  The examiner is requested to reconcile, to the extent possible, the different audiological test results from June 2008, August 2008 and September 2008.  

The examiner should be informed that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must provide a complete rationale for all opinions expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

3.  Thereafter, please review the claims folders to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The claim of entitlement to service connection for hearing loss should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


